EXHIBIT 10.08

FORMFACTOR, INC.

2002 EMPLOYEE STOCK PURCHASE PLAN

As Adopted April 18, 2002

As Amended December 14, 2006

1.             Establishment of Plan.  FormFactor, Inc. (the “Company”) proposes
to grant options for purchase of the Company’s Common Stock to eligible
employees of the Company and its Participating Subsidiaries (as hereinafter
defined) pursuant to this Employee Stock Purchase Plan (this “Plan”).  For
purposes of this Plan, “Parent Corporation” and “Subsidiary” shall have the same
meanings as “parent corporation” and “subsidiary corporation” in Sections 424(e)
and 424(f), respectively, of the Internal Revenue Code of 1986, as amended (the
“Code”).  “Participating Subsidiaries” are Parent Corporations or Sub­sidiaries
that the Board of Directors of the Company (the “Board”) designates from time to
time as corporations that shall participate in this Plan.  The Company intends
this Plan to qualify as an “employee stock purchase plan” under Section 423 of
the Code (including any amendments to or replacements of such Section), and this
Plan shall be so construed.  Any term not expressly defined in this Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein.  A total of 2,000,000 shares of the Company’s Common Stock is reserved
for issuance under this Plan.  In addition, on each January 1, the aggregate
number of shares of the Company’s Common Stock reserved for issuance under the
Plan shall be increased automatically by a number of shares equal to 1% of the
total number of outstanding shares of the Company Common Stock on the
immediately preceding December 31; provided, that the Board or the Committee may
in its sole discretion reduce the amount of the increase in any particular year;
and, provided further, that the aggregate number of shares issued over the term
of this Plan shall not exceed 20,000,000 shares.  Such number shall be subject
to adjustments effected in accordance with Section 14 of this Plan.

2.             Purpose.  The purpose of this Plan is to provide eligible
employees of the Company and Participating Subsidiaries with a convenient means
of acquiring an equity interest in the Company through payroll deductions, to
enhance such employees’ sense of participation in the affairs of the Company and
Participating Subsidiaries, and to provide an incentive for continued
employment.

3.             Administration.  This Plan shall be administered by the
Compensation Committee of the Board (the “Committee”).  Subject to the
provisions of this Plan and the limitations of Section 423 of the Code or any
successor provision in the Code, or limitations imposed by other taxing
jurisdictions, as applicable, all questions of interpretation or application of
this Plan shall be determined by the Committee and its decisions shall be final
and binding upon all partici­pants.  Members of the Committee shall receive no
compensation for their services in connection with the administration of this
Plan, other than standard fees as established from time to time by the Board for
services rendered by Board members serving on Board committees.  All expenses
incurred in connection with the administration of this Plan shall be paid by the
Company.

4.             Eligibility.  Any employee of the Company or the Participating
Subsidiaries is eligible to participate in an Offering Period (as hereinafter
defined) under this Plan except the following:

(a) employees who are not employed by the Company or a Participating Subsidiary
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee, except that employees who are employed on
the Effective Date of the Registration Statement filed by the Company with the
Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, as
amended (the “Securities Act”) registering the initial public offering of the
Company’s Common Stock shall be eligible to participate in the first Offering
Period under the Plan;

(b)  employees who are customarily employed for twenty (20) hours or less per
week;


--------------------------------------------------------------------------------


(c)  employees who are customarily employed for five (5) months or less in a
calendar year;

(d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries; and

(e)  individuals who provide services to the Company or any of its Participating
Subsidiaries as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.

5.             Offering Dates.  The offering periods of this Plan (each, an
“Offering Period”) beginning on and after February 1, 2007 shall be of twelve
(12) months fixed duration commencing on February 1 of each calendar year and
ending on January 31 of the subsequent calendar year; provided, however, that

(a)  with respect to participants who entered into this Plan on the Offering
Date (as defined below) of August 1, 2006, the Offering Period shall be of
twenty-four (24) months fixed duration commencing on August 1, 2006 and ending
on July 31, 2008 (the “August 2006 Offering Period”), unless an Early
Termination Event (as defined below) shall have occurred;

(b)  with respect to participants who entered into this Plan on the Offering
Date of February 1, 2006, the Offering Period shall be of twenty-four (24)months
fixed duration commencing onFebruary 1, 2006 and ending on January 31, 2008 (the
“February 2006 Offering Period”), unless an Early Termination Event shall have
occurred;

(c)  with respect to participants who entered into this Plan on the Offering
Date of August 1, 2005, the Offering Period shall be of twenty-four (24) months
fixed duration commencing on August 1, 2005 and ending on July 31, 2007 (the
“August 2005 Offering Period”), unless an Early Termination Event shall have
occurred;

(d)  with respect to participants who entered into this Plan on the Offering
Date of February 1, 2005, the Offering Period shall be of twenty-four (24)
months fixed duration commencing on February 1, 2005 and ending on January 31,
2007 (the “February 2005 Offering Period”);

(e)  with respect to participants who entered into this Plan prior to the
Offering Date of February 1, 2005 (other than as set forth in subsection (f)
below), the Offering Periods shall be of twenty-four (24) months duration
commencing on February 1 and August 1 of each year and ending on January 31 and
July 31 of each year; and

(f)  the first such Offering Period shall commence on the date on which the
registration statement filed by the Company with the SEC under the Securities
Act registering the initial public offering of the Company’s Common Stock is
declared effective by the SEC (the “First Offering Date”) and shall end on July
31, 2004 (the “First Offering Period”).

Each Offering Period commencing on and after February 1, 2007 shall consist of
two (2) six month purchase periods (individually, a “Purchase Period”) during
which payroll deductions of the participants are accumulated under this Plan. 
Each Offering Period that commenced before February 1, 2007 shall consist of
four (4) six month Purchase Periods, unless an Early Termination Event shall
have occurred.  The First Offering Period shall consist of no more than five and
no fewer than three Purchase Periods, any of which may be greater or less than
six months as determined by the Committee.  The first business day of each
Offering Period is referred to as the “Offering Date”.  The last business day of
each Purchase Period is referred to as the “Purchase Date”.  The Committee shall
have the power to change the Offering Dates, the Purchase Dates and the duration
of Offering Periods or Purchase Periods without stockholder approval if such
change is announced prior to the relevant Offering Period or prior to such other
time period as specified by the Committee.

2


--------------------------------------------------------------------------------


Each of the following events shall be deemed a “Early Termination Event” for the
purposes of this Plan:

(i)             in the event that the Fair Market Value on any Purchase Date
through February 1, 2008 is lower than the Fair Market Value on the first
Offering Date for the August 2006 Offering Period, then following such Purchase
Date, the Company shall terminate the August 2006 Offering Period and
automatically enroll any participants in the August 2006 Offering Period into
the immediately subsequent Offering Period (or any remaining portion of such
Offering Period) pursuant to this Plan;

(ii)          in the event that the Fair Market Value on any Purchase Date
through August 1, 2007 is lower than the Fair Market Value on the first Offering
Date for the February 2006 Offering Period, then following such Purchase Date,
the Company shall terminate the February 2006 Offering Period and automatically
enroll any participants in the February 2006 Offering Period into the
immediately subsequent Offering Period (or any remaining portion of such
Offering Period) pursuant to this Plan; and

(iii)       in the event that the Fair Market Value on any Purchase Date through
February 1, 2007 is lower than the Fair Market Value on the first Offering Date
for the August 2005 Offering Period, then following such Purchase Date, the
Company shall terminate the August 2005 Offering Period and automatically enroll
any participants in the August 2005 Offering Period into the immediately
subsequent Offering Period (or any remaining portion of such Offering Period)
pursuant to this Plan.

With respect to each Early Termination Event, any funds accumulated in a
participant’s account under this Plan prior to such Early Termination Event will
be applied to the purchase of shares on the Purchase Date immediately prior to
the first day of the new Offering Period following such Early Termination Event,
if any.

In the event that an Early Termination Event has not occurred with respect to
any participant in the August 2006 Offering Period, the February 2006 Offering
Period and/or the August 2005 Offering Period, then upon the expiration of the
respective Offering Period of such participant in accordance with subsections
(a), (b) and (c) above, as applicable, the Company shall automatically enroll
such participant into the immediately subsequent Offering Period (or any
remaining portion of such Offering Period) pursuant to this Plan.

6.             Participation in this Plan.  Eligible employees may become
participants in an Offering Period under this Plan on the Offering Date after
satisfying the eligibility requirements by delivering a subscription agreement
to the Company prior to such Offering Date, or such other time period as
specified by the Committee, or as provided by Section 5 above; provided,
however, that all eligible employees employed on or before the First Offering
Date will be automatically enrolled in the First Offering Period. 
Notwithstanding the foregoing, (i) an eligible employee may elect to decrease
the number of shares of Common Stock that such employee would otherwise be
permitted to purchase pursuant to Section 7 below for the First Offering Period
and/or purchase shares of Common Stock for the First Offering Period through
payroll deductions by delivering a subscription agreement to the Company within
thirty (30) days following the First Offering Date after the filing of an
effective registration statement pursuant to Form S-8 and (ii) the Committee may
set a later time for filing the subscription agreement authorizing payroll
deduc­tions for all eligible employees with respect to a given Offering Period. 
Except as provided above with respect to the First Offering Period, an eligible
employee who does not deliver a subscription agreement to the Company after
becoming eligible to participate in an Offering Period shall not participate in
that Offering Period or any subsequent Offering Period unless such employee
enrolls in this Plan by filing a subscription agreement with the Company prior
to such Offering Period, or such other time period as specified by the
Committee.  Once an employee becomes a participant in an Offering Period by
filing a subscription agreement, such employee will automatically participate in
the Offering Period commencing immediately following the last day of the prior
Offering Period unless the employee withdraws or is deemed to withdraw from this
Plan or terminates further participation in the Offering Period as set forth in
Section 11 below.  Such participant is not required to file any additional
subscription agreement in order to continue participation in this Plan.

3


--------------------------------------------------------------------------------


7.             Grant of Option on Enrollment.  Enrollment by an eligible
employee in this Plan with respect to an Offering Period will constitute the
grant (as of the Offering Date) by the Company to such employee of an option to
purchase on the Purchase Date up to that number of shares of Common Stock of the
Company determined by a fraction, the numerator of which is the amount
accumulated in such employee’s payroll deduction account during such Purchase
Period and the denominator of which is the lower of (i) eighty-five percent
(85%) of the fair market value of a share of the Company’s Common Stock on the
Offering Date (but in no event less than the par value of a share of the
Company’s Common Stock), or (ii) eighty-five percent (85%) of the fair market
value of a share of the Company’s Common Stock on the Purchase Date (but in no
event less than the par value of a share of the Company’s Common Stock),
provided, however, that for each Purchase Period within the First Offering
Period the numerator shall be fifteen percent (15%) of the eligible employee’s
compensation for such Purchase Period and provided, further, that the number of
shares of the Company’s Common Stock subject to any option granted pursuant to
this Plan shall not exceed the lesser of (x) the maximum number of shares set by
the Committee pursuant to Section 10(c) below with respect to the applicable
Purchase Date, or (y) the maximum number of shares which may be purchased
pursuant to Section 10(b) below with respect to the applicable Purchase Date. 
The fair market value of a share of the Company’s Common Stock shall be
determined as provided in Section 8 below.

8.             Purchase Price.  The purchase price per share at which a share of
Common Stock will be sold in any Offering Period shall be eighty-five percent
(85%) of the lesser of:

(a)  The fair market value on the Offering Date; or

(b)  The fair market value on the Purchase Date.

The term “fair market value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(a)  if such Common Stock is then quoted on the Nasdaq Global Market, its
closing price on the Nasdaq Global Market on the date of determination as
reported in The Wall Street Journal;

(b)  if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal; or

(c)  if such Common Stock is publicly traded but is not quoted on the Nasdaq
Global Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal.

Notwithstanding the foregoing, for purposes of the First Offering Date, fair
market value shall be the price per share at which shares of the Company’s
Common Stock are initially offered for sale to the public by the Company’s
underwriters in the initial public offering of the Company’s Common Stock
pursuant to a registration statement filed with the SEC under the Securities
Act.

9.             Payment Of Purchase Price; Changes In Payroll Deductions;
Issuance Of Shares.

(a)  The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period, provided, however, that for the
First Offering Period the purchase price of the shares shall be paid by the
eligible employee in cash on each Purchase Date within the First Offering Period
unless the eligible employee elects to purchase such shares through payroll
deductions after the filing of an effective Form S-8 registration statement
pursuant to the second sentence of Section 6 above within thirty (30) days
following the First Offering Period.  The deductions are made as a percentage of
the participant’s compensation in one percent (1%) increments not less than one
percent (1%), nor greater than fifteen percent (15%) or such lower limit set by
the Committee.  Compensation shall mean all W-2 cash compensation, including,
but not limited to, base salary, wages, commissions, overtime, shift premiums,
plus draws against commissions, provided, however, that for purposes of
determining a participant’s compensation, any election by such participant to
reduce his or her regular cash

4


--------------------------------------------------------------------------------


remuneration under Sections 125 or 401(k) of the Code shall be treated as if the
participant did not make such election.  Payroll deductions shall commence on
the first payday of the Offering Period and shall continue to the end of the
Offering Period unless sooner altered or terminated as provided in this Plan.

(b)   (i)  For any Offering Periods that commenced before February 1, 2007
(including the August 2006 Offering Period, the February 2006 Offering Period,
the August 2005 Offering Period and the February 2005 Offering Period), the
following provision is operative:  A participant may increase or decrease the
rate of payroll deductions during an Offering Period by filing with the Company
a new authorization for payroll deductions, in which case the new rate shall
become effective for the next payroll period commencing after the Company’s
receipt of the authorization and shall continue for the remainder of the
Offering Period unless changed as described below.  Such change in the rate of
payroll deductions may be made at any time during an Offering Period, but not
more than one (1) change may be made effective during any Purchase Period.  A
participant may increase or decrease the rate of payroll deductions for any
subsequent Offering Period by filing with the Company a new authorization for
payroll deductions prior to the beginning of such Offering Period, or such other
time period as specified by the Committee.

(ii)  For any twelve (12) month fixed duration Offering Periods commencing from
and after February 1, 2007, the following provision is operative:  A participant
may not increase the rate of payroll deductions at any time during an Offering
Period.  A participant may decrease the rate of payroll deductions during an
Offering Period by filing with the Company a new authorization for payroll
deductions, in which case the new rate shall become effective as soon as
practicable commencing after the Company’s receipt of the authorization and
shall continue for the remainder of the Offering Period unless changed as
described below.  Such decrease in the rate of payroll deductions may be made at
any time during an Offering Period, but not more than one (1) change may be made
effective during any Purchase Period.  A participant may increase or decrease
the rate of payroll deductions for any subsequent Offering Period by filing with
the Company a new authorization for payroll deductions prior to the beginning of
such Offering Period, or such other time period as specified by the Committee.

(c)  A participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Company a request for cessation of
payroll deductions.  Such reduction shall be effective beginning as soon as
practicable after the Company’s receipt of the request and no further payroll
deductions will be made for the duration of the Offering Period.  Payroll
deductions credited to the participant’s account prior to the effective date of
the request shall be used to purchase shares of Common Stock of the Company in
accordance with Section (e) below.  A participant may not resume making payroll
deductions during the Offering Period in which he or she reduced his or her
payroll deductions to zero.

(d)  All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the
Company.  No interest accrues on the payroll deductions.  All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions.

(e)  On each Purchase Date, so long as this Plan remains in effect and provided
that the participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company that the participant wishes to
withdraw from that Offering Period under this Plan and have all payroll
deductions accumulated in the account maintained on behalf of the participant as
of that date returned to the participant, the Company shall apply the funds then
in the participant’s account to the purchase of whole shares of Common Stock
reserved under the option granted to such participant with respect to the
Offering Period to the extent that such option is exercisable on the Purchase
Date.  The purchase price per share shall be as specified in Section 8 of this
Plan.  Any cash remaining in a participant’s account after such purchase of
shares shall be refunded to such participant in cash, without interest;
provided, however that any amount remaining in such participant’s account on a
Purchase Date which is less than the amount necessary to purchase a full share
of Common Stock of the Company shall be carried forward, without inter­est, into
the next Purchase Period or Offering Period, as the case may be.  In the event
that this Plan has been over­sub­scribed, all funds not used to purchase shares
on the Purchase Date shall be returned to the participant, without interest.  No
Common Stock shall be purchased on a Purchase Date on behalf of any employee
whose participation in this Plan has terminated prior to such Purchase Date.

5


--------------------------------------------------------------------------------


(f)  As promptly as practicable after the Purchase Date, the Company shall issue
shares for the participant’s benefit representing the shares purchased upon
exercise of his or her option.

(g)  During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her.  The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

10.          Limitations on Shares to be Purchased.

(a)  No participant shall be entitled to purchase stock under this Plan at a
rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
$25,000 in fair market value, determined as of the Offering Date (or such other
limit as may be imposed by the Code) for each calendar year in which the
employee participates in this Plan.  The Company shall automatically suspend the
payroll deductions of any participant as necessary to enforce such limit
provided that when the Company automatically resumes such payroll deductions,
the Company must apply the rate in effect immediately prior to such suspension.

(b)  No more than two hundred percent (200%) of the number of shares determined
by using eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Offering Date as the denominator may be purchased
by a participant on any single Purchase Date.

(c)  No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date.  Prior to the
commencement of any Offering Period or prior to such time period as specified by
the Committee, the Committee may, in its sole discretion, set a maximum number
of shares which may be purchased by any employee at any single Purchase Date
(hereinafter the “Maximum Share Amount”).  Until otherwise determined by the
Committee, there shall be no Maximum Share Amount.  In no event shall the
Maximum Share Amount exceed the amounts permitted under Section 10(b) above.  If
a new Maximum Share Amount is set, then all participants must be notified of
such Maximum Share Amount prior to the commencement of the next Offering
Period.  The Maximum Share Amount shall continue to apply with respect to all
succeeding Purchase Dates and Offering Periods unless revised by the Committee
as set forth above.

(d)  If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company will make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable.  In such event, the
Company shall give written notice of such reduction of the num­ber of shares to
be purchased under a participant’s option to each participant affected.

(e)  Any payroll deductions accumulated in a participant’s account which are not
used to purchase stock due to the limitations in this Section 10 shall be
returned to the participant as soon as practicable after the end of the
applicable Purchase Period, without interest.

11.          Withdrawal.

(a)  Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a written notice to that effect on a form
provided for such purpose.  Such withdrawal may be elected at any time prior to
the end of an Offering Period, or such other time period as specified by the
Committee.

(b)  Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn participant, without interest, and his or her interest
in this Plan shall terminate.  In the event a participant vol­untarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 6 above for initial participation in this Plan.

6


--------------------------------------------------------------------------------


(c)  If the Fair Market Value on the first day of the current Offering Period in
which a participant is enrolled is higher than the Fair Market Value on the
first day of any subsequent Offering Period, the Company will automatically
enroll such participant in the subsequent Offering Period.  Any funds
accumulated in a participant’s account prior to the first day of such subsequent
Offering Period will be applied to the purchase of shares on the Purchase Date
immediately prior to the first day of such subsequent Offering Period, if any.

(d)  Section 11(c) of this Plan shall not apply to any Offering Period from and
after February 1, 2007.

12.          Termination of Employment.  Termination of a participant’s
employment for any reason, including retirement, death or the failure of a
participant to remain an eligible employee of the Company or of a Participating
Subsidiary, immediately terminates his or her participation in this Plan.  In
such event, the payroll deductions credited to the participant’s account will be
returned to him or her or, in the case of his or her death, to his or her legal
representative, without interest.  For purposes of this Section 12, an employee
will not be deemed to have termi­nated employment or failed to remain in the
continuous employ of the Company or of a Participating Subsidiary in the case of
sick leave, military leave, or any other leave of absence approved by the Board;
provided that such leave is for a period of not more than ninety (90) days or
reemployment upon the expiration of such leave is guaranteed by con­tract or
statute.

13.          Return of Payroll Deductions.  In the event a participant’s
interest in this Plan is terminated by withdrawal, termination of employment or
otherwise, or in the event this Plan is terminated by the Board, the Company
shall deliver to the participant all payroll deductions credited to such
participant’s account.  No interest shall accrue on the payroll deductions of a
participant in this Plan.

14.          Capital Changes.  Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each option under this Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under this Plan
but have not yet been placed under option (collectively, the “Reserves”), as
well as the price per share of Common Stock covered by each option under this
Plan which has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding shares of Common
Stock of the Company resulting from a stock split or the pay­ment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of issued and outstanding shares of Common Stock effected without receipt
of any consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration”.  Such adjustment shall be made by the
Committee, whose determination shall be final, binding and conclusive.  Except
as expressly provided herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.  The Committee may,
in the exercise of its sole discretion in such instances, declare that this Plan
shall terminate as of a date fixed by the Committee and give each participant
the right to purchase shares under this Plan prior to such termination.  In the
event of (i) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the options under this Plan are
assumed, converted or replaced by the successor corporation, which assumption
will be binding on all participants), (ii) a merger in which the Company is the
surviving corporation but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company,
(iii) the sale of all or substantially all of the assets of the Company or (iv)
the acquisition, sale, or transfer of more than 50% of the outstanding shares of
the Company by tender offer or similar transaction, the Plan will continue with
regard to Offering Periods that commenced prior to the closing of the proposed
transaction and shares will be purchased based on the Fair Market Value of the
surviving corporation’s stock on each Purchase Date, unless otherwise provided
by the Committee.

7


--------------------------------------------------------------------------------


The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, or
in the event of the Company being consolidated with or merged into any other
corporation.

15.          Nonassignability.  Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 22 below) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.

16.          Reports.  Individual accounts will be maintained for each
participant in this Plan.  Each participant shall receive promptly after the end
of each Purchase Period a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, the per share
price thereof and the remaining cash balance, if any, carried forward to the
next Purchase Period or Offering Period, as the case may be.

17.          Notice of Disposition.  Each participant shall notify the Company
in writing if the participant disposes of any of the shares purchased in any
Offering Period pursuant to this Plan if such disposition occurs within two (2)
years from the Offering Date or within one (1) year from the Purchase Date on
which such shares were purchased (the “Notice Period”).  The Company may, at any
time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares.  The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

18.          No Rights to Continued Employment.  Neither this Plan nor the grant
of any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Participating Subsidiary, or restrict the right of
the Company or any Participating Subsidiary to terminate such employee’s
employment.

19.          Equal Rights And Privileges.  All eligible employees shall have
equal rights and privileges with respect to this Plan so that this Plan
qualifies as an “employee stock purchase plan” within the meaning of Section 423
or any successor provision of the Code and the related regulations.  Any
provision of this Plan which is inconsistent with Section 423 or any successor
provision of the Code shall, without further act or amendment by the Company,
the Committee or the Board, be reformed to comply with the requirements of
Section 423.  This Section 19 shall take precedence over all other provisions in
this Plan.

20.          Notices.  All notices or other communications by a participant to
the Company under or in connection with this Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

21.          Term; Stockholder Approval.  After this Plan is adopted by the
Board, this Plan will become effective on the First Offering Date (as defined
above).  This Plan shall be approved by the stockholders of the Company, in any
manner permitted by applicable corporate law, within twelve (12) months before
or after the date this Plan is adopted by the Board.  No purchase of shares
pursuant to this Plan shall occur prior to such stock­holder approval.  This
Plan shall continue until the earlier to occur of (a) termination of this Plan
by the Board (which termination may be effected by the Board at any time), (b)
issuance of all of the shares of Common Stock reserved for issuance under this
Plan, or (c) ten (10) years from the adoption of this Plan by the Board.

22.          Designation of Beneficiary.

(a)  A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of an
Purchase Period but prior to delivery to him of such shares and cash.  In
addition, a participant may file a

8


--------------------------------------------------------------------------------


written designation of a beneficiary who is to receive any cash from the
participant’s account under this Plan in the event of such participant’s death
prior to a Purchase Date.

(b)  Such designation of beneficiary may be changed by the participant at any
time by written notice.  In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or admin­istrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

23.          Conditions Upon Issuance of Shares; Limitation on Sale of Shares. 
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange or automated quotation system upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

24.          Applicable Law.  The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.

25.          Amendment or Termination of this Plan.  The Board may at any time
amend, terminate or extend the term of this Plan, except that any such
termination cannot affect options previously granted under this Plan, nor may
any amendment make any change in an option previously granted which would
adversely affect the right of any par­ticipant, nor may any amendment be made
without approval of the stockholders of the Company obtained in accor­dance with
Section 21 above within twelve (12) months of the adoption of such amendment (or
earlier if required by Section 21) if such amendment would:

(a)  increase the number of shares that may be issued under this Plan; or

(b)  change the designation of the employees (or class of employees) eligible
for participation in this Plan.

Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.

9


--------------------------------------------------------------------------------